Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Max McDaniel petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has dismissed McDaniel’s § 2255 motion. Accordingly, because the district court has recently decided McDaniel’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *259court and argument would not aid the decisional process.

PETITION DENIED.